HUXMAN, Circuit Judge
(dissenting).
I cannot agree with the majority that there is substantial evidence sustaining the Board’s findings of violations of the rights of employees Arlington and Shelton guaranteed by the Act. As to them there is, in my opinion, a complete absence of any substantial evidence showing that they were discriminated against on account of Union activities. The explanation respondent gave is convincing to me and overcomes any implication of intent to violate their rights under the Act. This being a dissenting opinion, no effort will be made to recite the evidence to this conclusion. I would deny enforcement of the Board’s order as to these employees. In all other respects I concur in the majority opinion.